U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For Fiscal Year Ended:December 31, 2009 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number0-18834 Klever Marketing, Inc. (Name of small business issuer in its charter) Delaware 36-3688583 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 2t Union Blvd, No. 214, Cottonwood, UT84121 Mailing address P.O. Box 711308, Salt Lake City, UT84171 (Address of principal executive offices)(zip code) Issuer's telephone number (801) 847 6444 Securities registered under Section 12(b) of the Act:NONE Securities registered under Section 12(g) of the Act: Common Stock Par Value $0.01 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this form 10-KSB. o State issuer's revenues for its most recent fiscal year.There were no revenues for fiscal year 2009. As of December 31, 2009, there were 43,590,130 (1 vote per share) Common and 287,595 Convertible Preferred, for a preferred (converted to common) and common share total of 43,877,725. All shares have a par value of $0.01.The aggregate market value of the Registrant's voting stock held by non-affiliates of the Registrant was approximately $825,000 computed at the last closing price as of December 28, 2009.The number of common shares held by non-affiliates of the Registrant totals approximately 16,500,000 votes. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g., Part I, Part II, etc.) into which the document is incorporated:(1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act"):NONE Transitional Small Business Disclosure Format (check one):Yeso ; No x Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act.x Yeso No TABLE OF CONTENTS Item Number and Caption Page PART I Item 1.Description of Business 4 Item 2.Description of Property 6 Item 3.Legal Proceedings 6 Item 4.Submission of Matters to a Vote of Security Holders 7 PART II Item 5.Market for Common Equity and Related Stockholder Matters 7 Item 6.Management's Discussion and Analysis or Plan of Operations 9 Item 7.Financial Statements 11 Item 8.Changes in and Disagreements With Accountants on Accounting andFinancial Disclosure 12 Item 9.Controls and Procedures 12 PART III Item 10.Directors, Executive Officers, Promoters and Control Persons;Compliance with Section 16(a) of the Exchange Act 13 Item 11.Executive Compensation 15 Item 12.Security Ownership of Certain Beneficial Owners and Management 16 Item 13.Certain Relationships and Related Transactions 17 Item 14.Exhibits and Reports on Form 8-K 18 Item 15.Principal Accountant Fees & Services 20 3 PART I ITEM 1DESCRIPTION OF BUSINESS General The Company was formed for the purpose of creating a vehicle to obtain capital, to file and acquire patents, to seek out, investigate, develop, manufacture and market electronic in-store advertising, directory and coupon services which have potential for profit.The Company has successfully conducted two in-store demonstrations of its technology – the latest being in 2009 with the release of the Giving Cart and its Retailer Chime-Time Awards Program.The Company is seeking to become the industry leader in Targeted Digital Media at the Shopper’s Point of Selection™ and is seeking additional capital to roll out its product in a major supermarket chain. History The Company began as a part of Information Resources, Inc. (“IRI”) in 1987, was incorporated as a subsidiary of IRI under the laws of the State of Delaware on December 8, 1989, and was fully distributed to stockholders of IRI in a spinoff on October 31, 1990.At the time of the spinoff a portion of the business and assets of the Company included a software operation in Australia, which was sold in March, 1993.The Company (VideOCart, Inc.) filed petitions for relief under Chapter 11 bankruptcy in December 1993.The Company was inactive until July 5, 1996 when the Company merged with Klever Kart, Inc. in a reverse merger and changed its name to Klever Marketing, Inc.During the period from July 5, 1996 to December 31, 2003, the Company was in a development stage, except for an approximate 2-month period in 2000 when the Company generated revenue from installations of their Klever-Kart system in stores. In August 2004, the Company signed a partnership contract with Fujitsu Transaction Solutions (FTXS).Under this contract, Fujitsu committed to manufacture and develop the hardware for a cart-based, advertising and promotional device offering (the U-Scan Shopping Cart), to develop relevant and required software and applications to support said device, to act as sales lead for the solution & hardware sell-in process and to provide for technical installations, IT implementation, and support for all retail locations.The Company and Fujitsu agreed to jointly share responsibility for marketing into Fujitsu’s current retail client base for the initial nationwide sales effort.The Company likewise agreed to act as sales lead for the participant sell-in of advertising and promotion space to both retailers and manufacturers. In 2007, the Company was informed by Fujitsu (FTXS) that they were restructuring their US management team and had reprioritized their go-to-market model, which would no longer include pursuing the joint deployment of U-Scan Shopping Carts in the US marketplace, as this was no longer part of their US business strategy. As a result, Fujitsu amicably disengaged from collaborative deployment discussions with the Company.Fujitsu paid the Company $25,000 related to the sale of its international Patents and Patent work done by the Company on Fujitsu’s behalf.Importantly post-Fujitsu through 2008, the Company pursued alternative deployment approaches; continued efforts to protect the Patents against potential infringement; and explored opportunities to deploy its product with interested retailers. 4 2009 Restructure and Product Development During 2009, The Company made a number of significant structural changes, followed by a successful rollout and demonstration of an updated product – all accompanied by continued strengthening of its patent portfolio. The prior board of directors resigned on December 31, 2008 and a new, revitalized board of directors was installed in January, 2009, with the plan to rapidly develop a technically improved, significantly lower cost wireless shopping cart unit and expedite moving forward into production and installation with a major retailer chain.This upgraded unit was designated the Giving Cart™ with its Retailer Chime Time ™ Rewards Program, where retailers incentivize consumers with hourly merchandise rewards announced on the shopping cart unit as a way of “giving back” during the troubled economic times. The Company founder, Paul G. Begum, was reinstated on the Board and is the current operating CEO.Under the returning chairman’s guidance, significant improvements to the balance sheet were achieved.Outstanding debt was reduced from $5.8 million to less than $450 thousand.Settlements were reached with 12 of 14 creditors.Financing was obtained for an updated wireless portable shopping cart unit taking advantage of improved technologies available since the last product release.This unit was produced at a significantly lower cost by taking advantage of hardware technology unavailable in the previous unit, and by programming improvements utilizing current web-based technology.Significant software improvements in communications between the server and the unit were also achieved, allowing rapid and efficient data updates to improve the effectiveness of advertising programs – a significant source of potential future revenues. The Company achieved a rapid 6-month product development, and the pilot store was installed in August, followed by a successful 3-month product demonstration at The Market in Park City, Utah.The Park City demonstration was successful and achieved the technical and marketing objectives of the Company.The units received advertising messages in the desired aisle locations, allowing Point-of-Selection™ decisions to be made.All the recipe and store directory functions performed correctly using direct web and wifi feed-ins.The kiosk successfully stored and delivered the units to Customers.And the customer and store owner feedback was quite positive.For this product release, the Company made arrangements with Time Domain to provide their location hardware and software free of cost through the demonstration period.Their Ultra Wide Band technology performed well and was successfully integrated into the Giving Cart System. During the 3rd quarter, the Company was successful in regaining qualification on the Electronic Bulletin Board (EBB).This listing is expected to be beneficial to the Company as it seeks additional capital and growth since now institutional investors can invest and purchase stock in the Company.Along with this move the Company has recapitalized the number of common shares from 50 million to 250 million shares in accordance with majority shareholder consent. 5 The Company hired a new accounting firm, Stayner Bates & Jensen P.C. CPA, to be responsible for preliminary preparation of our 10-Q and 10-K forms for delivery to Company auditors.And an independent audit committee has been appointed to comply with Sarbanes-Oxley (SOX) regulations.The audit committee consists of Mr. Paul Smith, CPA and Donald Pickett, CPA.The company also executed an agreement with a Wall Street investment relations firm to provide professional relations on the Company’s financial relations. To continue to protect the Company’s patent rights, our patent attorneys have filed additional trademarks and are concluding the filing for a comprehensive new “wrap around” patents. The Line of Credit with Wells Fargo of $20,423 was paid in full in 2009. ITEM 2DESCRIPTION OF PROPERTY The Company currently occupies approximately 1200 square feet of office space.The lease terms $700 per month and the term is month to month.The office space is used as the corporate headquarters.It is located at 2t Union Blvd, Suite 214, Cottonwood, UT84121. ITEM 3LEGAL PROCEEDINGS Previous legal proceedings have been settled in full and are no longer pending.Remaining unsettled judgments are as follows: Mr. Art Portugal had a formal claim asserted for approximately $125,000 for alleged past due executive compensation including stock options.Klever disputed the claim but has agreed to a settlement of $25,000.Claimant earlier filed a formal administrative claim in California which is inactive but pending. Mark and Pam Geiger have asserted wage claims of approximately $75,000 plus interest which the Company believes can be resolved for a lesser amount.This claim is pending settlement. Danny Warner has a disputed wage claim, which our attorney has been advised may no longer be active.We are unaware of the amount of this claim. 6 ITEM 4SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of shareholders during 2009. PART II ITEM 5MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The stock is traded on the Electronic Bulletin Board with the trading symbol KLMK.The Company has 250 million authorized common shares. The following table sets forth the high and low bid of the Company’s Common Stock for each quarter within the past two years.The information below was provided by Wilson Davis & Company and reflects the highest and lowest closing prices during each quarter. 2009: High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ Fourth Quarter $ $ 2008: High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The number of shareholders of record of the Company's common stock as of December 31, 2009 was approximately 864. The Company has not paid any cash dividends to date and does not anticipate paying cash dividends in the foreseeable future.It is the present intention of management to utilize any available funds for the development of the Company's business. 7 Recent Sales of Unregistered Securities. On January 15, 2008, the Company issued 44,000 shares of common stock for cash of 11,000 dollars.The shares were valued at $.25 per share. On December 16, 2008, 5,170,000 shares of common stock were returned to the Company and were cancelled. On December 22, 2008, the Company issued 100,000 shares of common stock for cash of $5,000.The shares were valued at $.05 per share. On December 29, 2008, the Company issued 140,000 shares of common stock for cash of $7,000.The shares were valued at $.05 per share. On December 31, 2008, the Company recorded a stock subscription receivable of $23,000 for the issue of 460,000 shares of common stock.The shares were valued at $.05 per share. From April 1, thru December 1, 2009, PSF Inc. purchased 1,036,665 shares of common stock for cash of $311,000.The shares were valued at $0.30 per share. On December 15, 2009, Scott Affrine purchased 250,000 shares of common stock for cash of $75,000.The shares were valued at $.30 per share. Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Exchange Act requires the Company’s directors, executive officers, and persons who own more than 10% of a registered class of the Company’s equity securities, to file with the Commission reports regarding initial ownership and changes in ownership.Directors, executive officers, and greater than 10% stockholders are required by the Commission to furnish the Company with copies of all Section 16(a) forms they file. 8 Beneficial Ownership Compliance Reporting The Company is aware of the following share and option transactions for the reporting period ending December 31, 2009 for which Form 4 or Form 5 were not filed. Options Options Term Name Officer or board Number of shares Share Price Total cost at .50 at 1.00 Date in years Mike Holmes No $ 12/29/09 1 Ray Norris Board $ 1/4/2010 1 Susan Williams1 No $ 11/6/09 David Darling1 No $ 11/16/09 FTDSP1 No $ 11/13/09 1 Stock issued in lieu of expense ITEM 6MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The Company is continuing its active operations.Requirements for Phase 2 expansion of the Giving Cart Unit have been defined to extend the interaction into the retailer’s POS and loyalty card program.With this capability the next rollout will provide the ability recognize each customer and provide advertisements specific to their buying habits and demographics.They will also have to ability to scan their purchases avoid rescanning during checkout should the grocer desire that feature.During this period the Company will seek additional financing to fund Phase 2 operations, and it will be securing a major retailer to install the Giving Cart in a large number of stores. We advise anyone relying upon this report that any statement of earnings by the Company for the calendar year ending 2009 have been obtained partially through the reduction, adjustment or termination of various debt obligations and does not reflect revenues to the Company from operations. The Company is dependent on obtaining additional capital or an operations partner in order to complete its Phase 2 development and makes no warranty or assurance that it will be successful in any of these endeavors. Further, there is no assurance that the Company can continue to operate without cash flows or revenues and during the past year has relied exclusively upon interim capital financing for its continuation. 9 BUSINESS DEVELOPMENT, NEXT 12 MONTHS During the next twelve months, the plan of the Company is to expand into Phase 2 store operations with a goal of developing both POS and Frequent Shopper Loyalty Card capability into the Giving Cart and kiosk system.The Company is considering several retailer opportunities in Southern California, Utah and Texas for a showcase store demonstrating the expanded product capabilities during the first half of the year.The Company requires additional capital to achieve these goals and will be working with its investment banker and other financial investment outlets to secure this financing.Interim financing will also be sought while major financing is being obtained. At the same time the Company will seek to expand its patent protection with new patents it has been pursuing during 2009 that will wrap around its existing patents. The Company believes the demand for its product and technology remains strong.There is a high demand for advertisements while the customer is shopping in the store, and the Company is seeking to become the industry leader in “Targeted Digital Media at the Point of Selection.” Major retailers and grocers are looking for ways to remain competitive with large discount retailers by providing additional services, cost savings and technologies, and the Giving Cart system is attractive in all these areas. The services provided will expand with the introduction of Phase 2 and its POS and loyalty program interface along with the ability to order deli products, renew prescriptions and other services while the customer is shopping. Results of Operations - For the year ended December 31, 2009, the Company had a net operating loss of $555,411, due to development, installation and operations expenditures of its new Giving Cart unit and ongoing administrative expenses.The Company remains in the product development stage, and almost all of the expenditures this year were directed at developing an updated, interactive shopping cart unit, utilizing current technology.Staff and consultants were hired to design and build the unit and to upgrade the software for delivery over the web.Funds were also expended to install the upgraded system in the Park City test store and monitor its operations for 3 months.True General and Administrative expenditures (administrative, rent and insurance) remained low at 4.8% ($21.016) versus 9.1% ($7,205) in 2008.Sales and Marketing costs were 2.3% ($12,959) versus 0.8% ($675) in 2008.Both Accounting and Legal costs were reduced in 2009 despite the expanded operations.Accounting costs in 2009 were $18,150 versus $23,500 in 2008.Legal costs were $9,069 versus $18,135 in 2008.The Company officers took no salaries or payments in 2009.Funding costs were $20,000 in 2009 versus non for 2008.For the year ended December 31, 2008 the Company had net income of $95,916, due in part to an extraordinary gain of $164,991 as a result of restructuring debt. 10 Liquidity and Capital Resources – The Company has not received, recorded, or consolidated revenue from ongoing operations for the past two years and has relied on equity transactions and loans to fund development of our business plan.Our auditors have expressed an opinion that these factors raise substantial doubt as to our ability to continue as a going concern.Management intends to raise funds through private placement offerings, targeting strategic partners in an effort to increase revenues and expanding revenues through strategic acquisitions. To fund the development, production and manufacture of an updated shopping cart unit (now designated The Giving Cart) during 2009, the company relied on equity investors who received restricted common stock in exchange for their investment.The Company received a net total of $437,442 from financing activities in 2009 versus $20,400 in 2008.PSF, Inc. provided 71% of this funding.Scott Affrine provided 17% with the remaining 12% divided among smaller investors and vendors who received stock in lieu of cash. Cash flows.Operating activities used cash of and $417,252 for 2009 compared with $19,924 for 2008.The increase in the use of cash is due increased development and installation expenditures. As a result of equity financing, our consolidated cash position at December 31, 2009, was $21,041, compared with $851 as of December 31, 2008.We anticipate continuing research and development expenses in future periods as the Company further develops its technologies.We anticipate hiring additional employees for this development, but this hiring is not planned to occurprior to obtaining additional capital.The Company requires working capital principally to expand its operations into a showcase store with a major supermarket chain and to continue research and development and operating expenses for which the Company has relied on short-term borrowings and the issuance of restricted common stock.There are no formal commitments from banks or other lending sources for lines of credit or similar short-term borrowings.From time to time in the past, required short-term borrowings have been obtained from a principal shareholder or other related entities. Factors That May Affect Future Results - Management’s Discussion and Analysis contains information based on management’s beliefs and forward-looking statements that involve a number of risks, uncertainties, and assumptions.There can be no assurance that actual results will not differ materially for the forward-looking statements as a result of various factors, including but not limited to the following: · the Company may not obtain the equity funding or short-term borrowings necessary develop Phase 2 of the Giving Cart development. · the Company may not be successful in obtaining a major show case retail store in which to display its upgraded product · the companies expanded technologies may take longer to implement than planned 11 ITEM 7FINANCIAL STATEMENTS The financial statements of the Company and supplementary data are included beginning immediately following the signature page to this report.See Item 13 for a list of the financial statements and financial statement schedules included. ITEM 8CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There are not and have not been any disagreements between the Company and its accountants on any matter of accounting principles, practices or financial statements disclosure. ITEM 9CONTROLS AND PROCEDURES The Company's Chief Executive Officer and Chief Financial Officer are responsible for establishing and maintaining disclosure controls and procedures for the Company.Additionally, the Board of Directors has formed an Audit Committee comprised of Paul Smith, CPA and Donald Pickett, CPA.The committee meets annually to determine auditors and scope of the audit, as well as reviews of the 10K and all audited financials to assure the Company remains in compliance with federal regulations and best accounting practices.However, because the Company is small with a limited number of employees and officers, they are unable to achieve the clear separation of responsibilities that a larger company achieves.Additionally they don’t have written procedures for management oversight of controls.The Audit Committee is addressing these issues but is in the early stages.The Company has no reason to believe there are any accounting lapses or issues, but there clearly isn’t the separation of responsibilities of a larger organization. The Company has also taken steps to meet its Sarbanes-Oxley (SOX) Section 404 compliance requirements and implement procedures to assure financial reports are prepared in accordance with generally accepted accounting principles (GAAP) and therefore fairly represent the results and condition of the Company.Contacts have been made with HJ & Associates, LLC of Salt Lake City to implement a compliance program. (a) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company's management and audit committee, including the Company's CEO, of the effectiveness of the design and operation of the Company's disclosure controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Based upon the evaluation, the Company's CEO concluded that, as of the end of the period covered by this report, the Company's disclosure controls and procedures were effective in timely alerting him to material information relating to the Company required to be included in the reports that the Company files and submits pursuant to the Exchange Act. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. 12 (b) Changes in Internal Controls Based on this evaluation as of December 31, 2009, the only change in the Company's internal controls over financial reporting or in any other areas that occurred during the fourth fiscal quarter that could potentially materially affect the Company’s internal control over financial reporting is the resignation of Ray Norris from the Board of Directors and his replacement on the Board by Jerry P. Wright.The Company believes this change will strengthen its internal controls since Mr. Wright brings a background of successfully managing large organizations with stringent financial requirements. PART III ITEM 10DIRECTORS EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT Executive Officers and Directors The following table sets forth the name, age, and position of each executive officer and director of the Company: Director'sName Age Office Term Expires Paul Begum
